Citation Nr: 1617462	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-32 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 18, 2014, and in excess of 50 percent thereafter. 

2.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that confirmed and continued the initial 30 percent rating that was assigned in the August 2009 rating decision that granted service connection for PTSD. 

Following the most recent March 2014 remand, the RO increased the Veteran's disability rating to 50 percent effective June 18, 2014 in a September 2014 rating decision.  The issue, however, is still before the Board as a maximum grant of benefits was not assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2013 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

During his December 2013 Board hearing, the Veteran testified to his belief that he had filed a claim for service connection for headaches.  Although a review of the claims file failed to discover such a claim, given the Veteran's testimony, the issue of service connection for headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This record in this matter consists solely of electronic claims files and has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2013, the Veteran requested that the RO obtain records from the Georgia Mental Health Institute that he stated were relevant, and submitted an authorization for the VA to obtain these records.  There is no indication that the RO subsequently made a request for these records and they are not currently associated with the claims file.  Therefore, the Board remanded this claim in March 2014 in part to obtain these documents.  See 38 U.S.C.A. § 5103A(b) (West 2014).  In June 2014, the Veteran submitted a new authorization for the George Mental Health Institute, however the RO never took further steps to attempt to obtain these documents.  While the Board acknowledges that these treatment records are likely from before the appeal period, the Veteran has stated that they are relevant to his appeal, and there should be compliance with the March 2014 remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).  Therefore, another attempt should be made to obtain these records.

The Veteran also sent in a July 2013 Notice of Disagreement (NOD) in which he disagreed with the determination made in a Rating Decision that same month, which denied entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another.  The RO has not yet issued a Statement of the Case (SOC) as to the issue of aid and attendance, although the Board acknowledges that the RO has been developing the claim and has scheduled the Veteran for a Decision Review Officer (DRO) hearing in association with the claim.  As such, the RO is now required to send the Veteran an SOC as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015) following any necessary development, including the hearing.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board also notes that evidence relevant to the Veteran's PTSD symptoms obtained during the DRO hearing for aid and attendance or any subsequent development should be considered in the readjudication of the PTSD increased rating claim.

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain and associate with the electronic claims file, all private medical records pertaining to the Veteran not currently of record, specifically to include the Veteran's medical records from the Georgia Mental Health Institute (regardless of the date of treatment).   

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Following his scheduled hearing, issue an SOC to the Veteran and his representative on the issue of entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another.
as required by 38 C.F.R. §§ 19.29-19 .30 (2015) and Manlincon, 12 Vet. App. at 240.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.

3.  After completing above requested actions, and any additional notification and/or development warranted, the RO/AMC must readjudicate the Veteran's claim for an increased rating for PTSD.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

